Opinion of the Court by
Judge Williams:
On the return of the cause from this court the court below allowed the proper credits as directed by this court and as appellant did 'not sustain his original suit in whole or part properly adjusted costs against him. The credit allowed was by reason of a defense which was properly put in to appellees cross suit, and therefore as it did not defeat her entire action, costs were properly allowed her. The original suit went for the entire rescission of the. contract which was disallowed.
The error as to the amount of the judgment was a clerical misprison and not a cause of reversal until after a motion to correct in the lower court which was really granted on the motion.
Judgment affirmed.